DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This office action has been issued in response to the error of the Notice of Allowability sent on 01/26/2022.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Dreznes, applicant’s representative, on 03/03/2022.
The application has been amended as follows: 
In the claims: 
Claim 20 have been amended as follows:
(Currently amended) A storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
determining a feature vector associated with a candidate web document;
filtering a plurality of other feature vectors of a feature space associated with the feature vector, the plurality of other feature vectors corresponding to a plurality of other web documents;
determining a density value associated with the candidate web document using a subset of the plurality of other feature vectors remaining in the filtered feature space, wherein the density value is based on one or more user interactions with respect to a subset of the plurality of other web documents corresponding to the subset of the plurality of other feature vectors; 
ranking the candidate web document with respect to the plurality of other web documents based on the determined density value; and
providing in a content feed the candidate web document based on the ranking.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of made of record, LuVogt  (US 2013/0290110), discloses determine a feature vector associated with a candidate web document(para.[0007]); filter a plurality of other feature vectors of a feature space associated with the feature vector, the plurality of other feature vectors corresponding to a plurality of other web documents (para.[0085]); determine a density value associated with the candidate web document using the filtered feature space (para.[0108]); rank the candidate web document with respect to the plurality of other web documents based on the determined density value; and provide in a content feed the candidate web document based on the ranking (para.[0075] lines 13-29,[0077] last 4 lines,[0108]).

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03/03/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162